internal_revenue_service number info release date index no date dear this letter is in response to your inquiry of date on behalf of a constituent whose physician has recommended purchase of home exercise equipment as part of treatment for the constituent’s obesity i am pleased to advise you that the cost of home exercise equipment may be deductible as a medical expense under sec_213 of the internal_revenue_code a taxpayer can deduct expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer spouse or dependent to the extent the expenses exceed percent of adjusted_gross_income under sec_213 medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body under sec_213 deductions for medical_expenses under sec_213 are limited to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness an expense that is merely beneficial to the general health of an individual such as a vacation expense is not a medical_care expense sec_1_213-1 of the income_tax regulations thus the cost of exercise to maintain an individual’s general good health is not deductible as a medical_care expense the internal_revenue_service followed the medical community’s recognition of obesity as a disease and stated that uncompensated amounts an individual pays to participate in a weight-loss program as treatment for a specific disease diagnosed by a physician including obesity are deductible as medical_expenses revrul_2002_19 2002_16_irb_778 the ruling does not define what constitutes a weight-loss program leaving the specifics of that to the individual’s physician accordingly taxpayers may deduct exercise expenses including the cost of equipment to use in the home if required to treat an illness including obesity diagnosed by a physician for an exercise expense to be deductible the taxpayer must establish that the purpose of the expense is to treat a disease rather than to promote general health and that the taxpayer would not have paid the expense but for this purpose the deduction is subject_to the other requirements of sec_213 i hope this information is helpful if we can assist you further please call me at or of my office at sincerely b john williams jr
